DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner Note

Examiner tried contacting applicant representative to discuss the content of the claims for speedy prosecution but received no response.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Patent No. US 11051351 B2
Claim 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11051351 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 11051351 B2 with obvious wording variation. For example, compare Claim 1  of pending application with claim 9 of U.S. Patent No. 11051351 B2, they both recite
	A system, comprising, a management entity and a gateway of a second network (A system, comprising, a management entity and a local gateway of a local network), wherein:
	the management entity is configured to (wherein: the management entity is configured to):
	send tunnel information of a gateway of a first network to the gateway of the second network (send tunnel information of the gateway of the core network to the local gateway):
	send tunnel information of a base station accessed by a user equipment (UE) to the gateway of the second network (send tunnel information of the base station to the local gateway):
	send first tunnel information of the gateway of the second network to the gateway of the first network (send first tunnel information of the local gateway to the gateway of the core network); and
	send second tunnel information of the gateway of the second network to the base station (send second tunnel information of the local gateway to the base station); and
	after a data channel is established for the UE (a data channel that is between a base station accessed by the UE), 
	which data channel is between the base station and the gateway of the first network and that comprises the gateway of the second network as an intermediate node (a gateway of a core network and that comprises the local gateway of the local network as an intermediate node), the gateway of the second network is configured to:
	receive data of the UE from the base station ( the local gateway is configured to receive data of UE from the base station); and 
route the data to the second network in response to determining the received  data from the base station is used to access the second network (route the data to the local network in response to determining the received data from the base station is used to access the local network)
	Further, analyzing and comparing  dependent claims 2-8 of the pending application with claims 10-16 of U.S. Patent No. 11051351 B2 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 9, 17, and 25 including its dependent claims of the pending application with claims 1, 17, and 20 including its dependent claims of U.S. Patent No. 11051351 B2 it was found that they recite the same limitation with wording changes. 
Patent No. US 10743360 B2
Claim 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10743360 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 10743360 B2 with obvious wording variation. For example, compare Claim 1  of pending application with claim 8 of U.S. Patent No. 10743360 B2, they both recite

	A system, comprising (A system, comprising), a management entity and a gateway of a second network (a management entity, a gateway of a core network and a local gateway of a local network), wherein:
	the management entity is configured to (wherein: the management entity is configured to):
	send tunnel information of a gateway of a first network to the gateway of the second network (send tunnel information of the gateway of the core network to the local gateway);
	send tunnel information of a base station accessed by a user equipment (UE) to the gateway of the second network (send tunnel information of the base station to the local gateway);
	send first tunnel information of the gateway of the second network to the gateway of the first network (send first tunnel information of the local gateway to the gateway of the core network); and
	send second tunnel information of the gateway of the second network to the base station (send second tunnel information of the local gateway to the base station); and
	after a data channel is established for the UE (: the management entity is configured to establish for a user equipment (UE), a data channel), which data channel is between the base station and the gateway of the first network and that comprises the gateway of the second network as an intermediate node (a data channel that is between the base station and the gateway of the core network and that comprises the local gateway of the local network as an intermediate node), the gateway of the second network is configured to ( the local gateway is configured to):
	receive data of the UE from the base station ( base station is configured to send data used by the UE); and 
	route the data to the second network in response to determining the received  data from the base station is used to access the second network (route the data to the local network in response to determining the received data from the base station is used to access the local network according to destination IP address information of the data).
	Further, analyzing and comparing  dependent claims 2-8 of the pending application with claims 9-14 of U.S. Patent No. 10743360 B2 it was found that they recite the same limitation with wording changes.
	 Similarly, comparing independent claims 9 and 17 including its dependent claims of the pending application with claims 1 and 15 including its dependent claims of U.S. Patent No. 10743360  it was found that they recite the same limitation with wording changes. 
Patent No. US 10299309 B2
Claim 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Patent No. US 10299309 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in Patent No. US 10299309 B2 with obvious wording variation. For example, compare Claim 9  of pending application with claim 1 of Patent No. US 10299309 B2, they both recite
	A method for accessing a second network, the method comprising (A method for accessing a local network, the method comprising):
	receiving, by a gateway of the second network ( receiving, by a local gateway), tunnel information of a gateway of a first network from a management entity (user plane bearer to be established for a user equipment (UE) between the local gateway to and a gateway of a core network);
	receiving, by the gateway of the second network, tunnel information of a base station accessed by a user equipment (UE) from the management entity ( wherein the UE accesses the core network via a base station, and the local gateway is a local gateway corresponding to the UE);
	after a data channel is established for the UE (establishing, by the local gateway, for the UE according to the user plane establishment request), which data channel is between the base station and the gateway of the first network and that comprises the gateway of the second network as an intermediate node (a user plane bearer that is between the base station and the gateway of the core network and that comprises the local gateway used as an intermediate node), receiving, by the gateway of the second network, data of the UE from the base station (the data used by the UE to access the network is used to access the local network); and
	routing, by the gateway of the second network, the data to the second network (routing, by the local gateway, to the local network, the data used by the UE to access the network) in response to determining the received data is used to access the second network ( determining, by the local gateway, whether received data used by the UE to access a network is used to access the local network).
	Further, analyzing and comparing  dependent claims 10-16 of the pending application with claims 2-4 of Patent No. US 10299309 B2 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 17 including its dependent claims of the pending application with claims 5 including its dependent claims of Patent No. US 10299309 B2  it was found that they recite the same limitation with wording changes. 
	
	Note the issued claims of U.S. Patent No. 11051351 B2, U.S. Patent No. 10743360 and Patent No. US 10299309 B2 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 11051351 B2, U.S. Patent No. 10743360 and Patent No. US 10299309 B2 respectively.  

Allowable Subject Matter

Claim 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to  a method for accessing a local network, and a related device, so that a user equipment can simultaneously access an operator network and a local network. The method in the embodiments of the present application includes: receiving, by an MME, an access request of user equipment UE that is sent by an base station eNB, where the access request carries access information of the UE; determining, according to the access information of the UE, a first local gateway corresponding to the UE; and establishing, for the UE, a user plane bearer that is from the eNB to a gateway C-GW of a core network and that includes the first local gateway used as an intermediate node.
	The closest prior art of record fail to teach the limitation of “after a data channel is established for the UE, which data channel is between the base station and the gateway of the first network and that comprises the gateway of the second network as an intermediate node, the gateway of the second network is configured to: receive data of the UE from the base station; and route the data to the second network in response to determining the received  data from the base station is used to access the second network”.
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 9, 17, and 25 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Rinne et al. Pub. No. US 20140369198 A1 teaches a method includes receiving packets of a flow at a packet data convergence protocol layer; and based on at least one criterion, routing the flow to one or both of at least one cellular transport radio and a wireless local area network transport radio.
Horn Pub. No. US 20150029999 A1 teaches techniques that are described for selected internet protocol traffic offload (SIPTO) support at an assisting eNodeB. A connection may be established between a first eNodeB and a UE, and it may be determined whether a connection exists or is pending between the UE and a second eNodeB. A message may be transmitted to a mobility management entity (MME), the message associating a network address of the second eNodeB with SIPTO connectivity for the UE 
Vesterinen et al. Pub. No. US 20120046058 A1 teaches a method, apparatus, and computer program product for providing access via a cellular access network to a packet data net-work, wherein control plane functions of a gateway device of a core net-work are emulated to the core network, and the emulated control plane functions are used to provide to the core network a set of parameters for local breakout.
Landgren et al. Pub. No. US 20160212777 A1 teaches A method and apparatus of routing a call in a femtocell network are disclosed. In one example call routing method, a call is originated from the mobile station via a femtocell access point and the call is transmitted to a femtocell gateway, a mobile switching center and a carrier gateway server and onto an enterprise gateway server to obtain policy information. A routing policy is determined based on the obtained policy information and the call is routed to its destination based on the routing policy. The call may be routed via local media from a femtocell access point directly to the enterprise gateway server. The call routing procedures may implement the Iuh protocol and/or the session initiation protocol (SIP) for call signaling in the femtocell network. Call routing may be performed in a wireless cellular communications network or an enterprise network environment.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically after a data channel is established for the UE, which data channel is between the base station and the gateway of the first network and that comprises the gateway of the second network as an intermediate node, the gateway of the second network is configured to: receive data of the UE from the base station; and route the data to the second network in response to determining the received  data from the base station is used to access the second network.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rinne et al. Pub. No. US 20140369198 A1 - METHOD AND APPARATUS TO ROUTE PACKET FLOWS OVER TWO TRANSPORT RADIOS
Horn Pub. No. US 20150029999 A1 - TECHNIQUES FOR SELECTED INTERNET PROTOCOL TRAFFIC OFFLOAD SUPPORT AT AN ASSISTING ENODEB
Vesterinen et al. Pub. No. US 20120046058 A1 - LOCAL BREAKOUT WITH PARAMETER ACCESS SERVICE
Landgren et al. Pub. No. US 20160212777 A1 - METHOD AND APPARATUS OF SUPPORTING WIRELESS FEMTOCELL COMMUNICATIONS
Chen et al. Pub. No. US 20160112945 A1 - Small Cell eNodeB Access System and Method for Realizing Network Access Therefore
Hahn Pub. No. US 20170078927 A1 - RAN BASED GATEWAY FUNCTIONS
Centonza et al. Pub. No. US 20110158171 A1 - Decentrallizing Core Network Functionalities
Gao et al. Pub. No. US 20140105145 A1 - LOCAL NETWORK AND
METHOD FOR ESTABLISHING CONNECTION BETWEEN LOCAL GATEWAY AND HOME BASE STATION
Xu et al. Pub. No. US 20170339556 A1 - METHOD AND APPARATUS FOR ESTABLISHING USER PLANE BEARER
Velev et al. Pub. No. US 20140016614 A1 - SHORT MESSAGE TRANSMISSION AND HANDOVER PROCEDURES
	Fitzpatrick et al. Pub. No. US 20140024375 A1 - METHOD AND SYSTEM FOR HANDOVER OF A USER EQUIPMENT IN CELL BASED NETWORKS
	Liang et al. Pub. No. US 20120258767 - METHOD FOR GUARANTEEING ESTABLISHMENT OF LOCAL IP ACCESS CORRECTLY
	Chen et al. Pub. No. US 20150359019 A1 - Network Access System and Method
	Fang et al. Pub. No. US 20140143413 A1 - METHOD, LOCAL GATEWAY, AND SYSTEM FOR LOCAL VOICE SURVIVABILITY
	Wafta et al. Pub. No. US 20130258967 A1 - LOCAL INTERNET PROTOCOL ACCESS (LIPA) EXTENSIONS TO ENABLE LOCAL CONTENT SHARING
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647